Order unanimously modified and, as modified, affirmed, with costs to petitioner, in accordance with the following memorandum: The City of Syracuse appeals from an order in a tax review proceeding commenced pursuant to article 7 of the Real Property Tax Law. That determination significantly reduced assessments on petitioner’s downtown Syracuse property for the tax years 1974 through 1979. Petitioner has cross-appealed and requests that we further reduce the assessments. The subject property is located at 331 South Salina Street and is improved by a five-story brick and frame structure constructed some 70 or 80 years ago. The building is presently occupied by the Baker Shoe Store and both parties agree that the highest and best use of the property is as a retail store. The trial court *784found that the top three stories and one half of the second story were of no practical commercial value and this finding is well supported by the evidence. The City of Syracuse appraised the subject property at substantially more than $500,000 for the years in question. Petitioner’s expert valued the property at $140,000 in 1974 and gradually reduced that figure to $118,500 in 1979. The trial court, utilizing the capitalization of income approach, found that the value of the parcel varied from a high of $179,000 to a low of $169,200 in 1979. The determination of market value is essentially a question of fact (W. T. Grant Co. v Srogi, 52 NY2d 496). We accept the valuation figures urged by petitioner, but conclude that the capitalization rate employed by it was too high and the rate used by the trial court was too low. Upon all the evidence in the record before us, we find a 10.9% capitalization rate to be appropriate for the years 1974 through 1979. Land value for each tax year is $98,000; building value is $42,000 for 1974, $44,000 for 1975, $42,000 for 1976 and $35,000 for 1977 through 1979. Total values are thus $140,000 for 1974, $142,800 for 1975, $140,900 for 1976 and $133,100 for 1977 through 1979. (Appeals from order of Onondaga Supreme Court, Aronson, J. — Real Property Tax Law, art 7.) Present — Cardamone, J. P., Callahan, Doerr, Denman and Schnepp, JJ.